MEMORANDUM **
Pedro Alberto Cruz Valdez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we deny in part and dismiss in part the petition for review.
Contrary to Cruz Valdez’s contention, Congress did not violate equal protection when it repealed suspension of deportation and replaced it with cancellation of removal for individuals placed in removal proceedings on or after April 1, 1997. See id. at 1243; Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir.2008) (per curiam) (rejecting claim that qualifying relative requirement for cancellation of removal violated equal protection). Cruz Valdez’s equal protection challenge to the availability of “special rule cancellation” under the Nicaraguan and Central American Relief Act is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002).
To the extent Cruz Valdez challenges the BIA’s April 1, 2004 order denying his previous motion to reopen, we lack jurisdiction because this petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.